9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.WASHINGTON SQUARE CAPITAL, INC. Appellee,v.SUPERIOR RENT-A-CAR, INC., Defendant,Louis P. Miscioscia, Appellant.
No. 93-1641.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 9, 1993.Filed:  November 18, 1993.

Before FAGG and WOLLMAN, Circuit Judges, and VIETOR,* District Judge.
PER CURIAM.


1
Louis P. Miscioscia appeals from a partial summary judgment (certified as final pursuant to Fed.  R. Civ. P. 54(b)) entered against him by the district court1 in favor of Washington Square Capital, Inc. on a limited personal guaranty agreement that Miscioscia executed on behalf of Superior Rent-A-Car, Inc., of which he is the sole director, officer, and shareholder.


2
Miscioscia contends that there are genuine issues of material fact as to whether Washington Square's conduct in effect constituted a modification or waiver of certain terms of the underlying loan agreement between it and Superior.  We agree with Washington Square that the questions of modification and waiver were not raised in the district court and thus should not be considered by us on appeal.  In any event, we find these newly-raised issues to be without merit.


3
The summary judgment is affirmed.  See Eighth Cir.  Rule 47B.



*
 The HONORABLE HAROLD D. VIETOR, United States District Judge for the Southern District of Iowa, sitting by designation


1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota